Title: To Thomas Jefferson from James Madison, 21 March 1823
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Mar. 21. 1823.
                        
                    I have recd your two letters of the 12 & 14. inst: You will have inferred my approbation of the course taken in order to avoid a loss of time in executing the Rotunda. I shall be with you at the Meeting of the Visitors if possible.The letter from O. Flaherty with its companions, are herewith inclosed. It is quite presumable that he possesses the technical qualifications for the professorship he aims at, but there are adventitious recommendations also which must be attended to in filling it. Your proposed answer to him, is doubtless the proper one.I have been lately led into a transient correspondence with Professor Everett of Boston. From some of his enquiries on the subject of our University, and the embarrassments of which he speaks as incident to the Sectarian monopoly of his own, I am not sure that a translation may not be within his speculations. There is nothing however in his letter, inconsistent with his disclaiming such a thought. He is unquestionably a man of superior talents, of valuable requirements, and is said, as he appears, to be of fine temper & manners. He says he has relinquished and shall never  re-enter the Pulpit. He is, I perceive, tho’ a heretic in the general Creed of N. England, not entirely weaned from its mixture of ecclesiastical and civil polity. But I suspect, he has taken lepremin par qui conte, towards some revolution in his local notions. I have named him on this occasion, who is understood to be of an inferior grade, was at one time under your consideration.Yours with all my best wishes
                        James Madison
                    